DETAILED ACTION
Response to Arguments
Applicant's arguments filed with respect to claims 1-23 have been fully considered but are moot in view of the new ground(s) of rejection. The rejections are necessitated due to claim amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,126,885.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in this continuation are broader than the ones in the patent, in the re Van Ornum and Stang, 214 USPQ 761, broad claims in continuation application are rejected as obvious double patenting over previously patented narrow claims.  For example, independent claims 1, 12, and 21 of current invention are the shortened versions of claims 1, 18 and 23 of the Patent respectively.





Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 12, 13, 16-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al. (Pub. No. US 20190350465) in view of Gu et al. (Pub. No. US 20200400811) and further in view of Dahl et al. (Pub. No. US 20120243374).
Regarding claims 1 and 12 Sahin teaches transmitting, by a plurality of millimeter-wave radars, at least one signal towards a monitoring space using a plurality of millimeter-wave radars, wherein each millimeter-wave radar of the plurality of millimeter-wave radars has a field of view, and wherein an intersection of the fields of view of the plurality of millimeter-wave radars forms the monitoring space [Fig. 1-3 and related description]; receiving, by the plurality of millimeter-wave radars, an echo of at least one signal from the monitoring space [Fig. 1-3 and related description]; determining a position/location of an object in a monitoring space using a plurality of millimeter-wave radars (antenna modules), wherein each millimeter-wave radar of the plurality of millimeter-wave radars has a field of view, and wherein an intersection of the fields of view of the plurality of millimeter-wave radars forms the monitoring space [Abstract, 36, 41, 47, Para.  Fig. 1, 2 and related description]; tracking the position (motion) of the object in the monitoring space over time using the plurality of millimeter-wave radars [Para. 40, 44, and 51]; determining a character symbol (gesture symbol) depicted by the tracked position of the object over time using a processor [Para. 19, 49, fig. 6, 8 and related description]; and providing a signal/command based on the determined character symbol [Para. 49 and 48. It’s clear that the processor sends a control signal to the display based on gesture/character symbol]. 
However, Sahin doesn’t explicitly teach using neural network. 
Gu teaches recognizing gesture/character movement/symbol using millimeter (100 GHz) radar and neural network [Abstract, Para. 21, 24, 25, 37, fig. 1, 5 and related description].
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Sahin the ability to determine character symbol using neural network as taught by Gu in order reduce hardware complexity by training the neural network to compensate for distortions, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	However, Sahin in view of Gu doesn’t explicitly teach transmitting one chirp towards a monitoring space to determine position of object based on echo of the chirp. 
	Dahl teaches transmitting one chirp towards a monitoring space to determine position of object based on echo of the chirp [Para. 154, 172-175, and 186].
 It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Dahl the ability to transmit at least one chirp in order to determine a position of object based on echo as taught by Sahin in view of Gu in order reduce noise, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 2, Sahin teaches wherein determining the character symbol is based on the tracked position of the object over a predetermined fixed (given) time [Para. 60 “causes the radar system 104 to operate (e.g., transmit one or more radar transmit signals 306 and receive one or more radar receive signals 308) during a time period that the proximity sensor measures the distances to the user. In this way, a gesture performed by the user during this time period is captured by the radar receive signals 308”; Claim 17 and corresponding description].  

Regarding claims 3 and 13, Sahin teaches wherein determining the character symbol is based on the tracked position of the object over a bounded time (given time) [Para. 60 “causes the radar system 104 to operate (e.g., transmit one or more radar transmit signals 306 and receive one or more radar receive signals 308) during a time period that the proximity sensor measures the distances to the user. In this way, a gesture performed by the user during this time period is captured by the radar receive signals 308”. Claim 17 and corresponding description].  

Regarding claim 4, Sahin teaches determining the bounded time based on detecting when the object enters and exits the monitoring space [fig. 1 and related description].  
Regarding claims 5, 16 and 17, Sahin in view of Gu teaches all claim limitation as stated above. Furthermore, Gu teaches comprises a long-short term memory (LSTM) network [Para. 42].  
Regarding claim 10, Sahin teaches wherein the object comprises a hand or a finger of a human [fig. 6 and related description].  
Regarding claim 18, Sahin in view of Gu teaches all claim limitations as stated above. Furthermore, Gu teaches wherein the NN comprises a recurrent NN (RNN) [Para. 42].  
Regarding claim 19, Sahim in view of Gu teaches all claim limitations. Furthermore, Gu teaches wherein the NN comprises a convolutional NN (CNN) [Para. 42].  
Claim 21 is rejected for the same reason as claim 1. Furthermore, Sahin teaches a housing; a screen disposed in the housing and a plurality of millimeter-wave radars disposed in the housing [fig. 6 and related description].
Regarding claim 22, Sahin teaches wherein the device is a smartphone or a computer monitor [fig. 1 and related description].  
Regarding claim 23, Sahin teaches wherein the plurality of millimeter-wave radars are disposed in a bezel of the device [fig. 6 and related description].  

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al. (Pub. No. US 20190350465) in view of Gu et al. (Pub. No. US 20200400811) further in view of in view of Dahl et al. (Pub. No. US 20120243374), and further in view of Molchanov et al. (Pub. No. US 20170206405).
Regarding claims 6 and 14, Sahin teaches receiving an unsegmented stream of locations of the object over time [fig. 1 and related description]; 
However, Sahin in view of Gu further in view of Dahl does not explicitly teach using a connectionist temporal classification (CTC) to generate a sequence of character symbols based on the unsegmented stream of locations.
Molchanov teaches using a connectionist temporal classification (CTC) to generate a sequence of character symbols based on the unsegmented stream of locations [Para. 24, 33, and 47].  
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Sahin in view of Gu further in view of Dahl to teach the claim limitation as taught by Molchanov, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al. (Pub. No. US 20190350465) in view of Gu et al. (Pub. No. US 20200400811) further in view of Dahl et al. (Pub. No. US 20120243374) and further in view of CHEN et al. (Pub. No. US 20210033693).


Regarding claim 7, Sahin in view of Gu further in view of Dahl doesn’t explicitly teach the claim limitation. 
However, CHEN teaches wherein the character symbol comprises a number or a Latin character [fig. 6-9 and related description].  
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Sahin in view of Gu further in view of Dahl to teach the claim limitation as taught by CHEN, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al. (Pub. No. US 20190350465) in view of Gu et al. (Pub. No. US 20200400811) further in view of Dahl et al. (Pub. No. US 20120243374) and further in view of KREMO et al. (Pub. No. US 20180042066).
Regarding claims 8, 9, and 15 Sahin teaches determining a trajectory of the object based on multiple determinations of the position of the object over time [fig. 1 and related description]. 
However, Sahin in view of Gu further in view of Dahl doesn’t explicitly teach the rest of claim limitation. 
KREMO teaches using a smoothening/Kalman filter to smooth the determined trajectory [Para. 10 and 43].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Sahin in view of Gu further in view of Dahl to teach the claim limitation as taught by KREMO, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al. (Pub. No. US 20190350465) in view of Gu et al. (Pub. No. US 20200400811) and further in view of Dahl et al. (Pub. No. US 20120243374).
Regarding claim 11, Sahin in view of Gu further in view of Dahl discloses the claimed invention except for location distance 0.3 m and 0.6 m.  It would have been an obvious matter of design choice to locate 0.3 and 0.6 m from each millimeter-wave radar of plurality of radars, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


Conclusion
          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 888-786-0101 (IN USA OR CANADA) or 571-272-4000.
/SOLOMON G BEZUAYEHU/
Primary Examiner, Art Unit 2666